DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10, 12-17 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-6, 9, 11-15, 18 and 19 of U.S. Patent No. 11367254. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current application 17/744368 are broader than corresponding claims in U.S. Patent No. 11367254 (Underlined features are the added limitations that make U.S. Patent No. 11367254 narrower.

Current application 17/744368
U.S. Patent No. 11367254
1. A method for generating a character model, the method comprising: receiving, by one or more processors, an input image of a reference subject; identifying, by the one or more processors, a set of features present in the input image, wherein each feature in the set of features corresponds to a portion of a head or body of the reference subject; for each feature in the set of features, processing, by the one or more processors, at least a portion of the input image including the feature by a neural network model corresponding to the feature to generate a parameter vector corresponding to the feature; and generating, by the one or more processors, a parameterized character model corresponding to the reference subject in the input image based on combining the parameter vectors output by respective neural network models corresponding to respective features in the set of features, wherein, for each feature in the set of features, a separate neural network model is trained corresponding to the feature.
1. A method for generating a character model, the method comprising: receiving, by one or more processors, an input image of a reference subject; identifying, by the one or more processors, a set of features present in the input image, wherein each feature in the set of features corresponds to a portion of a head or body of the reference subject; for each feature in the set of features, processing, by the one or more processors, at least a portion of the input image including the feature by a neural network model corresponding to the feature to generate a parameter vector corresponding to the feature; combining, by the one or more processors, the parameter vectors output by respective neural network models corresponding to respective features in the set of features to generate a parameterized character model corresponding to the reference subject in the input image; and training a separate neural network model corresponding to each feature in the set of features, wherein training a separate neural network model corresponding to each feature in the set of features comprises: capturing a set of images of one or more existing character assets; identifying a set of parameterized character models corresponding to the images in the set of images of one or more existing character assets, wherein each image of an existing character asset corresponds to a separate parameterized character model representing the existing character asset in the image; and for each feature in the set of features, inputting at least a portion of  each image of an existing character asset and at least a portion of the corresponding parameterized character model into a neural network model corresponding to the feature to train the neural network model corresponding to the feature.
10. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, causes a computing device to generate a character model, by performing the steps of: receiving an input image of a reference subject; identifying a set of features present in the input image, wherein each feature in the set of features corresponds to a portion of a head or body of the reference subject; for each feature in the set of features, processing at least a portion of the input image including the feature by a neural network model corresponding to the feature to generate a parameter vector corresponding to the feature; and generating a parameterized character model corresponding to the reference subject in the input image based on combining the parameter vectors output by respective neural network models corresponding to respective features in the set of features, wherein, for each feature in the set of features, a separate neural network model is trained corresponding to the feature.
10. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, causes a computing device to generate a character model, by performing the steps of: receiving an input image of a reference subject; identifying a set of features present in the input image, wherein each feature in the set of features corresponds to a portion of a head or body of the reference subject;  for each feature in the set of features, processing at least a portion of the input image including the feature by a neural network model corresponding to the feature to generate a parameter vector corresponding to the feature;  combining the parameter vectors output by respective neural network models corresponding to respective features in the set of features to generate a parameterized character model corresponding to the reference subject in the input image; and training a separatneural network model corresponding to each feature in the set of features, wherein training a separate neural network modeleach feature in the set of features comprises: capturing a set of images of one or more existing character assets; identifying a set of parameterized character models corresponding to the images in the set of images of one or more existing character assets, wherein each image of an existing character asset corresponds to a separate parameterized character model representing the existing character asset in the image; and for each feature in the set of features, inputting at least a portion of each image of an existing character asset and at least a portion of the corresponding parameterized character model into a neural network model corresponding to the feature to train the neural network model corresponding to the feature.
19. A device for generating a character model, the device comprising: a memory storing instructions; and one or more processors configured to the execute the instructions to cause the device to: receive an input image of a reference subject; identify a set of features present in the input image, wherein each feature in the set of features corresponds to a portion of a head or body of the reference subject; for each feature in the set of features, process at least a portion of the input image including the feature by a neural network model corresponding to the feature to generate a parameter vector corresponding to the feature; and generate a parameterized character model corresponding to the reference subject in the input image based on combining the parameter vectors output by respective neural network models corresponding to respective features in the set of features, wherein, for each feature in the set of features, a separate neural network model is trained corresponding to the feature.
19.  A device for generating a character model, the device comprising: a memory storing instructions; and one or more processors configured to the execute the instructions to cause the device to: receive an input image of a reference subject; identify a set of features present in the input image, wherein each feature in the set of features corresponds to a portion of a head or body of the reference subject; for each feature in the set of features, process at least a portion of the input image including the feature by a neural network model corresponding to the feature to generate a parameter vector corresponding to the feature; combine the parameter vectors output by respective neural network models corresponding to respective features in the set of features to generate a parameterized character model corresponding to the reference subject in the input image; and train a separate neural network model corresponding to each feature inset of features, wherein training a separate neural network model corresponding toeach feature in the set of features comprises: capturing a set of images of one or more existing character assets; identifying a set of parameterized character models corresponding to the images in the set of images of one or more existing character assets, wherein each image of an existing character asset corresponds to a separate parameterized character model representing the existing character asset in the image; and for each feature in the set of features, inputting at least a portion of each image of an existing character asset and at least a portion of the corresponding parameterized character model into a neural network model corresponding to the feature to train the neural network model corresponding to the feature.
Current Application
3
4
5
6
7
8
12
13
14
15
16
17



U.S. Patent No. 11367254
2
3
4
5
6
9
11
12
13
14
15
18






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20180276454 A1) hereinafter Han, in view of Wang et al. (US 20210104086 A1) hereinafter Wang.Regarding claim 1. A method for generating a character model, the method comprising:
receiving, by one or more processors (Han, [0097] each facial verification apparatus includes one or more processors), an input image of a reference subject; (Han, fig.3 #310 the input image as a face of an individual which is the reference subject)
identifying, by the one or more processors (Han, [0097] each facial verification apparatus includes one or more processors), a set of features present in the input image, wherein each feature in the set of features corresponds to a portion of a head or body of the reference subject; (Han, [0098] face image is a portion of a head or body) for each feature in the set of features, processing, by the one or more processors, at least a portion of the input image including the feature by a neural network model corresponding to the feature to generate a parameter vector corresponding to the feature; (Han, [0024], [0114], [0136]) and 
Han does not disclose generating, by the one or more processors, a parameterized character model corresponding to the reference subject in the input image based on combining the parameter vectors output by respective neural network models corresponding to respective features in the set of features, wherein, for each feature in the set of features, a separate neural network model is trained corresponding to the feature.
Wang discloses generating model parameter vectors (Wang, [0029]) provided in 3D face rendering (Wang, [0030]-[0034]). based on combining the parameter vectors output by respective neural network models corresponding to respective features in the set of features, wherein, for each feature in the set of features, a separate neural network model is trained corresponding to the feature. (Wang, [0039], [0053])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Han with the teachings of Wang since they are both analogous in image rendering related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Han with the teachings of Wang in order to minimize cost and loss function.Regarding claim 10, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 10.

Claims 3 and 12. The method according to claim 1, wherein the input image is a photo captured by a camera of a user or an image uploaded by the user. (Han, [0090]) (Wang, [0025])

Claims 4 and 13. The method according to claim 1, further comprising: processing, by the one or more processors, the input image to generate a normalized image, wherein processing the input image to generate the normalized image comprises: performing at least one of rotating, cropping, or resizing the input image; and applying at least one filter to smooth and/or reduce detail in the input image. (Han, [0102]) and applying at least one filter to smooth and/or reduce detail in the input image.(Wang, [0022])

Claims 5 and 14. The method according to claim 1, wherein the parameterized character model is capable of being processed by a game engine of a video game to render an image of a character corresponding to the parameterized character model. (Wang, [0038])

Claims 6 and 15. The method according to claim 1, wherein for a first feature in the set of features, a parameter vector output by a first neural network model corresponding to the first feature comprises a set of parameter values for parameters associated with the first feature. (Han, see fig.1)

Claims 7 and 16. The method according to claim 6, wherein the first feature comprises a face shape, a hair style, ears, eyebrows, eyes, nose, cheeks, mouth, chin, jaw, or facial hair. (Wang, [0034])

Claims 8 and 17. The method according to claim 1, wherein for a first neural network model corresponding to a first feature, the first neural network model includes: an encoder (Wang, fig.1 see 112 inputted to CNN to generate 116 and 117) configured to process an image received by the encoder to generate a parameter vector for the first feature corresponding to the first neural network model. (Wang, [0029])Regarding claim 19, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 19.
Allowable Subject Matter
Claims 2, 9, 11, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 2 and 11, no prior art discloses the method according to claim 1, wherein training each separate neural network model corresponding to a respective feature in the set of features comprises: capturing a set of images of one or more existing character assets; identifying a set of parameterized character models corresponding to the images in the set of images of one or more existing character assets, wherein each image of an existing character asset corresponds to a separate parameterized character model representing the existing character asset in the image; and for each feature in the set of features, inputting at least a portion of each image of an existing character asset and at least a portion of the corresponding parameterized character model into a neural network model corresponding to the feature to train the neural network model corresponding to the feature.

Claims 9 and 18, no prior art discloses the method according to claim 1, wherein for a first feature in the set of features, an initial parameter vector computed by a first neural network model fails to satisfy a confidence threshold, the method further comprising: inferring parameter values for the first feature to generate an inferred parameter vector for the first feature; and setting the inferred parameter vector as the parameter vector output by the first neural network model corresponding to the first feature, wherein generating the parameterized character model corresponding to the reference subject in the input image is based on the inferred parameter vector.Relevant arts:US 20180276454 A1 A facial verification method and apparatus is disclosed. The facial verification method includes detecting a face region in an input image, determining whether the detected face region represents a partial face, in response to a determination that the detected face region represents the partial face, generating a synthesized image by combining image information of the detected face region and reference image information, performing a verification operation with respect to the synthesized image and predetermined first registration information, and indicating whether facial verification of the input image is successful based on a result of the performed verification operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        12/17/2022